IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,855


EX PARTE TREVOR RAMONE RUSSELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of reckless injury to a child
and punishment was assessed at 18 years in prison.  This conviction was affirmed.  Russell v.
State, No. 05-99-02056-CR (Tex.App. - Dallas, opinion delivered November 30, 2000).
	Applicant alleges that he was denied his right to petition this Court for discretionary
review of the Court of Appeals' opinion because he was not timely informed of the right to file
a pro se petition for discretionary review.  Counsel's affidavit indicates that, despite his best
efforts, he was unable to locate Applicant to provide him with this information.  The trial
recommends that relief be granted.  Applicant is entitled to relief. 
	Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number No. 05-99-02056-CR affirming
the conviction in cause number F98-68024-SN in the 195th Judicial District Court of Dallas
County, Texas.  The proper remedy in a case such as this is to allow Applicant to file his
petition with the Court of Appeals within thirty days of the issuance of this Court's mandate. 

DELIVERED: January 14, 2004	
DO NOT PUBLISH